Citation Nr: 0821886	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  03-32 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to January 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Hartford Regional Office (RO) in 
Newington, Connecticut.

In May 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

When this case was before the Board in October 2006, it was 
remanded for additional development.  The case now has been 
returned to the Board for further appellate consideration.

The veteran claims that service connection is warranted for 
diabetes mellitus, in part, because it resulted from his 
exposure to herbicides in service, to include exposure while 
serving on a ship on the waters offshore of the Republic of 
Vietnam.  He also claims entitlement to service connection 
for peripheral neuropathy and hypertension as secondary to 
diabetes mellitus.  The United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, No. 04-491 (U.S. Vet. App. August 16, 2006), that 
reversed a Board decision which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
VA appealed the decision to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Although the Federal Circuit 
reversed the Haas decision in May 2008, the decision is not 
final.  Once a final decision is reached on appeal, the 
adjudication of any cases that have been stayed will be 
resumed.


FINDING OF FACT

A chronic back disorder was not present until more than one 
year following the veteran's discharge from service, and the 
veteran's current back disability is not etiologically 
related to service.


CONCLUSION OF LAW

Back disability was not incurred in or aggravated by active 
duty, and the incurrence or aggravation of arthritis of the 
back during such service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA by letter mailed in August 
2002, prior to its initial adjudication of the claim.  
Although the veteran was not provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for service connection for back disability 
until November 2006, after the initial adjudication of the 
claim, the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for back disability.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide earlier notice with respect to those 
elements of the claim is no more than harmless error.

The Board notes that service treatment records and pertinent 
VA medical records have been obtained and that the veteran 
has been afforded appropriate VA examinations.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board also is unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that RO has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection can be granted for any disease initially diagnosed 
after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
back disability because it is related to an injury he 
sustained during active service.

As a preliminary matter, the Board notes that a March 1963 
service treatment record indicates that the veteran's back 
disability existed prior to service.  Specifically, the 
record indicates that the veteran reported injuring his back 
nine months earlier, or approximately two months before his 
entrance into active duty.  However, the veteran argued in 
his March 2003 notice of disagreement that this notation was 
in error and submitted letters from his friend and brother 
stating that his back was normal before service.  In 
addition, no spine abnormalities were noted in a June 1962 
report of medical examination prepared prior to the veteran's 
entrance into active duty.  Accordingly, as there is no clear 
and unmistakable evidence that any back disability existed 
prior to service, the Board finds that the presumption of 
soundness has not been rebutted.  See 38 U.S.C.A. §§ 1111, 
1137(West 2002); 38 C.F.R. § 3.304(b) (2007).

The record reflects that the veteran was treated for back 
pain during active service.  Service treatment records show 
that he was hospitalized from February 1963 to March 1963 
after complaining of radiating back pain and numbness.  The 
veteran was evaluated by orthopedists, who noted that 
physical examination was normal and that an X-ray study was 
negative.  Diagnoses of psychogenic backache and 
psychosomatic back pain were rendered.  No additional 
complaints or treatment related to the back are documented in 
the remaining service treatment records, and the veteran's 
spine was clinically evaluated as normal in a January 1966 
report of medical examination prepared prior to his release 
from active duty.

The record also reflects that the veteran has a current back 
disability.  Imaging studies performed in March 2003 and 
April 2005 revealed slight wedging of T-12, mild degenerative 
joint disease (DJD) between T-12 and L-2, and minimal 
degenerative changes in the lumbar spine.  A diagnostic 
impression of low back pain with radiculopathy was rendered 
on VA examination in August 2005, and diagnostic assessments 
of low back sprain and DJD were rendered on VA examination in 
December 2006.

With respect to medical nexus, the Board notes that there are 
conflicting medical opinions of record.  A VA examiner opined 
in February 2007 that it was not likely that the veteran's 
chronic lumbar strain/pain was related to military service.  
He explained that the service treatment records contained no 
evidence of a lumbar spine injury.  A March 2005 note from 
the veteran's private health care provider, however, states 
that her physical examination was consistent with spinal 
stenosis and with a past injury during military service.

The Board has considered these opinions and weighed their 
credibility and probative value.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  After careful consideration, the Board concludes 
that the VA examiner's opinion is entitled to greater 
probative value than the opinion of the private health care 
provider.  In this regard, the Board notes that the VA 
examiner rendered his opinion after conducting a clinical 
interview of the veteran, performing a physical examination, 
and reviewing the veteran's claims file, including his 
service treatment records.  The examiner also supported his 
opinion with a rationale based on the medical evidence of 
record.  Conversely, the private health care provider's 
statement that the veteran's current back disability is 
"consistent with" a past injury does not relate the current 
disability to service and is not supported by a rationale.  
There also is no indication that the private health care 
provider reviewed the claims file or service treatment 
records.

In sum, the Board finds that the preponderance of the 
evidence establishes that the veteran had no chronic back 
disorder until more than one year following his discharge 
from service and that his current back disability is not 
etiologically related to service.  Accordingly, service 
connection for back disability is not warranted.  



ORDER

Service connection for back disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


